72 Cal.Rptr.3d 252 (2008)
159 Cal.App.4th 1272
CITY OF LOS ANGELES, Plaintiff and Appellant,
v.
2000 JEEP CHEROKEE etc., Defendant;
Richard Reinsdorf, Defendant and Respondent.
Nos. B185673, B188182.
Court of Appeal of California, Second District, Division One.
February 7, 2008.
*253 Rockard J. Delgadillo, City Attorney, Asha Greenberg, Assistant City Attorney, Jonathan S. Galatzan and Maria G. Aguillon, Deputy City Attorneys, for Plaintiff and Appellant.
Mark T. Clausen, for Defendant and Respondent.
VOGEL, J.
In April 2005, Richard Reinsdorf's Jeep was seized when he was arrested for soliciting *254 prostitution (Pen.Code, § 647, subd. (b)). In May, he was notified that the City of Los Angeles had initiated forfeiture proceedings under section 41.70 of the Los Angeles Municipal Code, which authorizes the seizure and forfeiture of vehicles used to solicit prostitution. Reinsdorf challenged the City's action, claiming the ordinance was preempted by state law and relying on O'Connell v. City of Stockton (2005) 128 Cal.App.4th 831, 27 Cal.Rptr.3d 696, in which the Third District held that a similar City of Stockton ordinance was preempted by state law. The trial court agreed, gave judgment to Reinsdorf against the City, and later granted Reinsdorfs motion for attorney's fees in the amount of $49,735.90.
The City appealed, relying on Horton v. City of Oakland (2000) 82 Cal.App.4th 580, 98 Cal.Rptr.2d 371 (disapproved by O'Connell v. City of Stockton (2007) 41 Cal.4th 1061, 1072-1074, 63 Cal.Rptr.3d 67, 162 P.3d 583) in which the First District had rejected a similar preemption challenge to a City of Oakland ordinance authorizing the civil forfeiture of vehicles involved in soliciting prostitution or acquiring drugs. By that time, the Supreme Court had granted review in O'Connell, and on September 25, 2006, we rejected Reinsdorfs preemption argument, reversed, and remanded the matter to the trial court with directions to consider the merits of Reinsdorfs motion. (City of Los Angeles v. 2000 Jeep Cherokee (Sept. 25, 2006, B185673) [nonpub. opn.], 2006 WL 2724030.) As we anticipated (id., 2006 WL 2724030, *2, fn. 4), the Supreme Court granted review in our case, held it pending the decision in O'Connell v. City of Stockton, supra, 41 Cal.4th 1061, 63 Cal.Rptr.3d 67, 162 P.3d 583, then transferred our case back to us with directions to vacate our earlier decision and reconsider the cause in light of O'Connell.
Having done so, we conclude (and the City concedes) that O'Connell compels affirmance of the judgment on the ground that the Los Angeles ordinance is preempted by state law.

DISCUSSION

A.
Section 41.70 of the Los Angeles Municipal Code provides as relevant that "[a]ny vehicle used to solicit or [otherwise] engage in an act of, prostitution is declared a nuisance and the vehicle shall be enjoined and abated as provided in this section," and that "[a]ll right, title and interest in any [such] vehicle ... shall vest in the City upon commission of the act giving rise to the nuisance under this section." A "vehicle subject to forfeiture under this section" may be seized upon an order of court or without court order if the "seizure is incident to an arrest or search under a search warrant" or there is "probable cause to believe the vehicle was used in violation of this section." The ordinance requires an immediate investigation by the seizing agency, notice of the seizure to the vehicle's owner, and notice of a potential claimant's right to a post-seizure hearing to determine the validity of the seizure.

B.
Under article XI, section 7 of the California Constitution, "[a] county or city may make and enforce within its limits all local, police, sanitary, and other ordinances and regulations not in conflict with general [state] laws." (Italics added.) If otherwise valid local legislation does conflict with state law, it is preempted by such law and is voidand such a conflict exists if the local legislation duplicates, contradicts, or enters an area fully occupied by general law, either expressly or by legislative implication. (O'Connell v. City of Stockton, *255 supra, 41 Cal.4th at p. 1067, 63 Cal. Rptr.3d 67,162 P.3d 583.)
A local ordinance duplicates state law when it is coextensive with state law; it contradicts state law when it is inimical to or cannot be reconciled with state law; and it enters a field fully occupied by state law either (1) when the Legislature expressly manifests its intent to occupy the legal area or (2) when the Legislature impliedly occupies the field. (O'Connell v. City of Stockton, supra, 41 Cal.4th at pp. 1067-1068, 63 Cal.Rptr.3d 67, 162 P.3d 583.) The Legislature has impliedly occupied an area of law when (1) the subject matter has been so fully and completely covered by general law as to clearly indicate that it has become exclusively a matter of state concern; (2) the subject matter has been partially covered by general law couched in such terms as to indicate clearly that a paramount state concern will not tolerate further or additional local action; or (3) the subject matter has been partially covered by general law and the subject is of such a nature that the adverse effect of a local ordinance on the transient citizens of the state outweighs the possible benefit to the locality. (O'Connell v. City of Stockton, supra, 41 Cal.4th at p. 1068, 63 Cal.Rptr.3d 67, 162 P.3d 583.)

C.
As noted above, the Los Angeles ordinance provides for the forfeiture of any vehicle used to solicit or engage in an act of prostitution. The ordinance at issue in O'Connell v. City of Stockton, supra, 41 Cal.4th 1061, 63 Cal.Rptr.3d 67, 162 P.3d 583 had a substantively indistinguishable provision (and, unlike ours, also provided for the seizure of vehicles used for illegal drug activity). In O'Connell, the Supreme Court first concluded that the state's comprehensive regulation of drug offenses as a whole impliedly preempted the City of Oakland's ordinance allowing forfeiture of vehicles used in acquiring controlled substances (id. at p. 1072, 63 Cal.Rptr.3d 67, 162 P.3d 583), then turned to the other aspect of the Oakland forfeiture ordinance, "allowing for the forfeiture of any vehicle used to solicit prostitution" (id. at p. 1073, 63 Cal.Rptr.3d 67, 162 P.3d 583), and concluded that this part of the ordinance was expressly preempted:
"Vehicle Code section 21 states: `Except as otherwise expressly provided, the provisions of this code are applicable and uniform throughout the State and in all counties and municipalities therein, and no local authority shall enact or enforce any ordinance on the matters covered by this code unless expressly authorized herein.' (Italics added.) Thus, under section 21, local regulation of any `matter[ ]' covered by this state's Vehicle Code is prohibited unless the Legislature has expressly allowed local regulation in that field. [Citations.]
"The matter that is covered by the Vehicle Code and that is pertinent here is the authority of local government entities to declare a vehicle used in soliciting prostitution to be a public nuisance. That topic is addressed in the Vehicle Code by subdivision (a) of section 22659.5. That provision allows a city or a county to `adopt an ordinance establishing a five-year pilot program that implements procedures for declaring any motor vehicle a public nuisance' when used in the commission of specified criminal conduct, including acts covered in Penal Code section 647, subdivision (b), which prohibits engaging in acts of prostitution as well as soliciting or agreeing to engage in such acts. (Veh. Code, § 22659.5, subd. (a), italics added.)
"Subdivision (b) of Vehicle Code section 22659.5 permits local ordinances adopted under the statutory scheme to `include *256 procedures to enjoin and abate the declared [vehicular] nuisance by ordering the defendant not to use the vehicle again,' and it allows for the forcible removal of vehicles. Under subdivision (c) of section 22659.5, any action taken to abate a public nuisance is limited to those `specified in subdivision (b),' that is, an injunction against or abatement of a declared nuisance or the removal of a nuisance vehicle. Section 22659.5 contains no language, however, that would allow a local entity such as the City [of Oakland] to seize and forfeit a vehicle that, through its use in soliciting prostitution, has created a public nuisance.
"We summarize: Vehicle Code section 21 precludes local regulation of `matters covered' by the Vehicle Code, absent express legislative authorization. The use of vehicles in soliciting prostitution is a matter that the Vehicle Code covers in section 22659.5, which establishes a five-year pilot program under which cities and counties may treat as a public nuisance any vehicle used in soliciting prostitution, but that pilot program does not allow for forfeiture of the vehicle. There being no express legislative authorization for any other form of local regulation of the matter covered by Vehicle Code section 22659.5, Vehicle Code section 21 precludes an ordinance like [Oakland's], which seeks to regulate vehicle use in soliciting prostitution by requiring forfeiture of the vehicle. Under Vehicle Code section 21, therefore, the City's ordinance is expressly preempted by state law." (O'Connell v. City of Stockton, supra, 41 Cal.4th at pp. 1073-1074, 63 Cal. Rptr.3d 67,162 P.3d 583.)
O'Connell disapproves Horton v. City of Oakland, supra, 82 Cal.App.4th 580, 98 Cal.Rptr.2d 371 (O'Connell v. City of Stockton, supra, 41 Cal.4th at p. 1074, 63 Cal.Rptr.3d 67, 162 P.3d 583), rejects the City of Oakland's effort to uphold its ordinance on the ground that it addressed conduct "exclusively" within the purview of state law (id. at p. 1075, 63 Cal.Rptr.3d 67, 162 P.3d 583), and concludes that the "illicit commercial activitiesprostitution and trafficking in controlled substancesthat are the focus of [Oakland's] vehicle forfeiture ordinance are matters of statewide concern that our Legislature has comprehensively addressed through various provisions of this state's Penal and Vehicle Codes, leaving no room for further regulation at the local level. One of the lesser harms associated with the crimes is the traffic congestion that may result when vehicles are used to solicit acts of prostitution or to buy or sell drugs illegally on city streets. Although traffic congestion is a local problem that cities ordinarily are authorized to address, they may not do so by means of an ordinance that, by allowing forfeiture of a vehicle used to commit a specific state law violation, impinges on an area fully occupied or exclusively covered by state law." (O'Connell v. City of Stockton, supra, 41 Cal.4th at p. 1076, 63 Cal. Rptr.3d 67,162 P.3d 583.)
Because the City of Los Angeles's ordinance is substantively indistinguishable from the Oakland ordinance, it follows ineluctably that our ordinance is also expressly preempted by state law and that the judgment in favor of Reinsdorf must be affirmed.[1]


*257 D.
This brings us to the issue of attorney's fees, which the trial court awarded to Reinsdorf in the amount of $49,735.90 on the ground that his litigation of the preemption issue resulted in the invalidation of the Los Angeles ordinance. (Code Civ. Proc, § 1021.5.)[2] On its appeal from that order, the City contends the fee award did not establish an important right affecting the public interest, or confer any real benefit on anyone other than Reinsdorf, and that Reinsdorf's personal financial interest outweighed any public benefit. We reject these claims seriatim.

1.
We agree with the trial court that Reinsdorf's litigation of the preemption issue established an important right affecting the public interest, and reject the City's contention that the only right vindicated in this case was "the right to use a vehicle for prostitution without threat of forfeiture." (Woodland Hills Residents Assn., Inc. v. City Council (1979) 23 Cal.3d 917, 935-936, 154 Cal.Rptr. 503, 593 P.2d 200 [in determining the importance of the particular vindicated right, courts should realistically assess the significance of that right in terms of its relationship to the achievement of fundamental legislative goals].) The City took vehicles under an ordinance preempted by state law, thereby depriving the drivers and owners of those vehicles of their use. Because Reinsdorf s lawsuit forced the City to abandon its ordinance and comply with state law, the public interest was servedand no more was required. (San Bernardino Valley Audubon Society, Inc. v. County of San Bernardino (1984) 155 Cal.App.3d 738, 754, 202 Cal.Rptr. 423; State of California v. County of Santa Clara (1983) 142 Cal.App.3d 608, 614-615,191 Cal.Rptr. 204; cf. American Financial Services Assn. v. City of Oakland (2005) 34 Cal.4th 1239, 1258, 23 Cal.Rptr.3d 453, 104 P.3d 813; Berry v. Hannigan (1992) 7 Cal.App.4th 587, 591, 9 Cal.Rptr.2d 213; People ex rel, Renne v. Servantes (2001) 86 Cal.App.4th 1081, 1090-1091, 103 Cal.Rptr.2d 870.)

2.
We reject the City's contention that any benefit conferred by this litigation was speculative and undone by the Supreme Court's decision in O'Connell. The trial court rejected the City's reliance on Horton and followed the Third District's opinion in O'Connell. After the Supreme Court granted review in O'Connell but before it rendered its decision in that case, we followed Horton and reversed the trial court's decision. The Supreme Court then affirmed O'Connell, overruled Horton, and remanded this case to us for reconsideration in light of O'Connell. As explained above, O'Connell means the trial court was right and we were wrong. Given this sequence of events, it is clear that the trial *258 court's decision was validated by the Supreme Court, not undone.

3.
We reject the City's contention that the trial court's ruling did not affect the general public or a large class of persons. Although the ordinance in question applied only to persons using a vehicle for prostitution or pandering, the fact that the ordinance was adopted proves the problem was sufficiently pervasive to warrant exercise of the City's legislative powers. Moreover, the record establishes that the ordinance affected not only those who were allegedly involved in prostitution and pandering, but also non-driving owners of the vehicles as well as lending institutions and lienholders when the vehicles were financed, plus car rental companies, employers and spouses. Leaving to one side any questions about Reinsdorfs guilt or innocence, a sufficiently significant number of non-offending owners and others were affected by the City's enforcement of its preempted ordinance to satisfy section 1021.5. (See Isaac v. City of Los Angeles (1998) 66 Cal.App.4th 586, 592, 599-601, 77 Cal.Rptr.2d 752.)

4.
We agree with the trial court that the financial burden of this litigation outweighed Reinsdorfs personal financial interest in regaining his vehicle. In deciding that Reinsdorfs defense of this litigation transcended his personal interest in the return of his vehicle (County of Inyo v. City of Los Angeles (1978) 78 Cal.App.3d 82, 89, 144 Cal.Rptr. 71), the court considered the facts that Reinsdorf had rejected the City's offer to settle the entire case for money, that he understood his pursuit of the preemption issue could delay indefinitely the time at which he might again see his vehicle and that, significantly, he argued against a finding of mootness when as part of a stipulation his car was returned to him before the trial court proceedings were resolved. As the court summed it up: "The limited financial exposure presented by forfeiture of a five year old vehicle, as contrasted with Reinsdorfs willingness to proceed with what he was warned would be an expensive, lengthy and complicated process, coupled with [his] willingness to address an issue which had been informally resolved in his favor, indicate ... that [his] motivation and burden did transcend his own financial self-interest." The trial court was correct.

E.
In his post-O'Connell supplemental brief, Reinsdorf asks for an additional award of fees, claiming this appeal succeeded in enforcing an important right affecting the public benefit within the meaning of section 1021.5. We disagree. First, Reinsdorf was not the prevailing party on this appeal when it first came before us. Second, this case remained alive and Reinsdorf is the prevailing party today only because Kendra O'Connell, the prevailing plaintiff in O'Connell v. City of Stockton, supra, 41 Cal.4th 1061, 63 Cal. Rptr.3d 67, 162 P.3d 583, persuaded the Supreme Court to reject Horton and affirm the Third District's decision in O'Connell. Put another way, Reinsdorfs appeal just happened to be in the pipeline when the Supreme Court granted review in O'Connell. For these reasons, Reinsdorf is not entitled to an additional award of fees.

DISPOSITION
The judgment is affirmed. Reinsdorf is entitled to his costs of appeal.
We concur: MALLANO, Acting P.J., and ROTHSCHILD, J.
NOTES
[1]  The Los Angeles ordinance was adopted after Horton approved the Oakland ordinance. In 2002, the Los Angeles City Council found: "The City of Oakland is one of many municipalities in California ... that have enacted vehicular forfeiture statutes using local control. These laws have been shown to decrease nuisance prostitution activity when applied in areas of blatant street walking prostitution. The California Supreme Court [presumably by denying review in Horton] has ruled [on] the constitutionality of this type of approach, choosing to uphold the [Oakland] ordinance...." (Horton v. City of Oakland, supra, 82 Cal.App.4th 580, 98 Cal.Rptr.2d 371, review denied Oct. 18, 2000.) The dissent in O'Connell may provide solace to the Los Angeles City Council members who relied on Horton. (See O'Connell v. City of Stockton, supra, 41 Cal.4th at pp. 1076-1081, 63 Cal.Rptr.3d 67, 162 P.3d 583, dissenting opn. of Corrigan, J.)
[2]  Subsequent section references are to the Code of Civil Procedure. An award of fees under section 1021.5 is appropriate when (1) the party prevails in an action involving the enforcement of an important right affecting the public interest; (2) the action confers a significant benefit on the general public or a broad class of people; and (3) the financial burden of private enforcement transcends the party's personal interest in the controversy. (Press v. Lucky Stores, Inc. (1983) 34 Cal.3d 311, 318, 193 Cal.Rptr. 900, 667 P.2d 704.) A trial court's decision to award fees under section 1021.5 will be reversed only upon a showing of abused discretion. (Ciani v. San Diego Trust & Savings Bank (1994) 25 Cal. App.4th 563, 571, 30 Cal.Rptr.2d 581.)